          Case 1:16-cr-00670-KMW Document 300 Filed 04/24/20 Page 1 of 2


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
---------------------------------------------------------------X   DOC #: __________________
                                                                   DATE FILED: April 24, 2020_
UNITED STATES OF AMERICA

                                                                          16-CR-670 (KMW)
                 v.                                                             ORDER


DARLENE DELEON,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        Defendant Darlene Deleon has moved to reduce her sentence under 18 U.S.C. §

3582(c)(1)(A), seeking compassionate release in light of COVID-19. (ECF No. 299.) The Court

grants Richard Rosenberg’s application for re-appointment under the Criminal Justice Act, nunc

pro tunc to April 6, 2020, to represent Defendant for purposes related to this motion. (See id.)

       No later than April 29, 2020, the Government shall respond to Defendant’s motion. With

its response, the Government shall provide the following information, after conferring with the

Bureau of Prisons (“BOP”) and the United States Probation Office as appropriate:

       1. The BOP’s assessment of the factors listed in the Attorney General’s Memorandum for

           Director of Bureau Prisons dated March 26, 2020 as they pertain to Defendant; who at

           the BOP assessed Defendant’s risk factors for severe COVID-19 illness; and upon

           what information that person’s assessment was made;

       2. The criteria used by the BOP to decide whom to test for COVID-19 at FCI Hazelton,

           where Defendant resides;

       3. Approximately how many tests for COVID-19 have been conducted at FCI Hazelton;
      Case 1:16-cr-00670-KMW Document 300 Filed 04/24/20 Page 2 of 2



    4. The number of inmates and staff who have tested positive and the number of inmates

       and staff who have tested negative for COVID-19 at FCI Hazelton, both as absolute

       numbers and as a percentage of the total population of inmates and staff at FCI

       Hazelton;

    5. A comparison of the risks of contracting COVID-19 at FCI Hazelton to those risks at

       the location where Defendant seeks to serve a term of home confinement;

    6. Whether Defendant has been in close proximity to any inmate or staff member who has

       tested positive for COVID-19;

    7. The Government’s assessment of the factors set forth in 18 U.S.C. § 3553(a) as they

       pertain to Defendant;

    8. Defendant’s disciplinary record in prison, risk of recidivism, risk of violence, and any

       changes or additions that should be made to the originally-imposed conditions of

       supervised release;

    9. Whether the BOP has considered or intends to consider Defendant for home

       confinement or furlough; by what date the BOP expects to make a determination

       regarding home confinement or furlough; and upon what specific information the

       BOP’s determination will rely.



SO ORDERED.

Dated: New York, New York
       April 24, 2020                                      /s/ Kimba M. Wood
                                                            KIMBA M. WOOD
                                                         United States District Judge




                                              2
